DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Oct. 14, 2020  has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 20-24 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 14, “such the direction along which a gap extends between the pair of blades is the same direction” is unclear to the examiner.
Regarding claims 1, line 19, and claim 20, line 36 “the innder edge forms a perimeted arount” is also unclear to the examiner.
Claim 1 recites the limitation " the center" in line 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Bragg et al. 9,515,437 (Bragg) in view of Matsumura 2005/0181651. Regarding claim 1, Bragg discloses an  insulation displacement contact compliant pin, comprising: an upper section having a pair of blades 1712,1714, each blade being contiguous, wherein the pair of blades has respective substantially smooth inner surfaces including an adjoining inner bottom surface that joins the inner surfaces of the pair of blades; and a lower section with a compliant retention feature (not numbered, see figs. 39,40), wherein  the compliant retention feature has a direction of compliance that is substantially parallel to a predetermined direction along which a front face of the upper section extends, wherein a center of the compliant retention feature is an oval-shaped inner hole such the direction along which a gap extends between the pair of blades is the same direction along which the oval-shaped inner hole extends.
  Braggs does not disclose a pin barb section having a first pin barb thereon; wherein the pin barb section is located between the upper section and the lower section, and wherein the inner hole is formed by an inner beveled wall which angles inward from a face of the lower section, and  wherein the surface of the inner beveled wall extends from an outer edge to an inner edge such that the innder edge forms a perimeted arount the inner hole in the center of the compliant retention feature.  However, Matsumura discloses a contact compliant pin 10 having a pin barb section 13 with a first pin barb 13a thereon; wherein the pin barb section is located between an upper section 12 and the lower section 18, and wherein an inner hole 24 is formed by an inner beveled wall which angles inward from a face of the lower section, and  wherein the surface of the inner beveled wall extends from an outer edge to an inner edge such that the inner edge forms a perimeter around the inner hole in the center of the compliant retention feature.
Therefore it would have been obvious to one of ordinary skill to modify the insulation displacement contact compliant pin of Braggs by providing a pin barb section having a first pin barb thereon; wherein the pin barb section is located between the upper section and the lower section, and wherein the inner hole is formed by an inner beveled wall which angles inward from a face of the lower section, and  wherein the surface of the inner beveled wall extends from an outer edge to an inner edge such that the inner edge forms a perimeter around                                                                                                       the inner hole in the center of the compliant retention feature as taught by Matsumura to increase stability  and reliability of the pin [0033-0040].  
Regarding claim 2, Matsumura discloses the pin barb section comprises a second pin barb thereon.  
Regarding claim 3, Matsumura discloses the pin barb section comprises a pair of the first pin barb a pair of first pin barbs on opposite sides of the pin barb section.  
Regarding claim 4, Matsumura discloses the pin barb section comprises one pair of a second pin barb a pair of second pin barbs thereon below the first pin barb.  
Regarding claim 5, Matsumura discloses the pin barb section comprises a pair of a second pin barb a pair of second pin barbs thereon below the pair of a first pin barb.  
Regarding claim 20, Braggs discloses an insulation displacement contact compliant pin, comprising: an upper section having a pair of blades 1712,1714, each blade being contiguous, wherein the pair of blades has respective substantially smooth inner surfaces including an adjoining inner bottom surface that joins the inner surfaces of the pair of blades, the upper section having a front face that extends in a predetermined direction, a forward stop (near 1710 in fig. 39) being a pair of flat regions of the upper section, and a lower section with a compliant retention feature  (not numbered, see figs. 39,40), the lower section having a substantially uniform thickness, a front face, oval rounded sides, and at least a side, having one of at least a side above the oval rounded sides, having one of at least a side below the oval rounded sides, having another side between the front face of the lower section and the at least a side below the oval rounded sides, the compliant retention feature of the lower section. Braggs does not disclose the specifics of the barb and compliant sections.
However, Matsumura,  discloses a contact pin (10) comprising: a pin barbs section (13) having a bottom surface, the pin barbs section having a substantially uniform thickness, the pin barbs section being below a forward stop (14) being a pair of flat regions of the upper section, the pin barbs section having a face surface and sides, and the pin barbs section having a first pin barb (13a) thereon extending from each of the sides, the first pin barb of the pin barbs section having a portion thereof generally perpendicular to the lengthwise direction of the pin barbs section, the first pin barb having a side wall being generally parallel to the lengthwise direction of the pin barbs section, the portion generally perpendicular to the lengthwise direction meeting the portion generally parallel to the lengthwise direction, and the sides of the pin barb section being below the forward stop of the upper section, and the sides having a portion thereof above the first pin barb; and a lower section (15) with a compliant retention feature (see 22 in Fig. 2), the lower section having a front face, oval rounded sides, and at least a side, having one of at least a side above the oval rounded sides, having one of at least a side below the oval rounded sides, having another side between the front face of the lower section and the at least a side below the oval rounded sides, the compliant retention feature of the lower section, its entirety, being below the bottom surface of the pin barbs section and having a direction of compliance that is substantially parallel to the predetermined direction along which the front face of the upper section extends, the lower section having pin lead-in chamfers (see 17a) being angled surfaces, and the lower section having a tip (17, Fig. 2) defining an end surface of the contact pin and being generally perpendicular to the lengthwise direction of the lower section, wherein the upper section, the pin barbs section, and the lower section have a substantially uniform thickness (see Fig. 1), wherein the center of the compliant retention feature is an oval-shaped inner hole such the direction along which a gap extends between the pair of blades is the same direction along which the oval-shaped inner hole extends, wherein the inner hole is formed by an inner beveled wall which angles inward from a face of the lower section, and wherein the surface of the inner beveled wall extends from an outer edge to an inner edge such that the inner edge forms a perimeter around the inner hole in the center of the compliant retention feature,  the forward stop of the pin barbs section extending in a direction substantially perpendicular to the lengthwise direction of the pin barbs section, and the forward stop extending further in a direction substantially perpendicular than the front surface of the pin barbs section, and extending further in a direction substantially perpendicular than the front face of the lower section. See Figs. 1-2.
Therefore it would have been obvious to one of ordinary skill to modify the insulation displacement contact compliant pin of Braggs by providing a pin barb section having a first pin barb thereon; wherein the pin barb section is located between the upper section and the lower section, and wherein the inner hole is formed by an inner beveled wall which angles inward from a face of the lower section, and  wherein the surface of the inner beveled wall extends from an outer edge to an inner edge such that the inner edge forms a perimeter around the inner hole in the center of the compliant retention feature  etc. as taught by Matsumura to increase stability  and reliability of the pin [0033-0040].  
With respect to claim 21, and in view of the obvious modification as noted above with respect to claim 20, the combined teachings of Smalley and Matsumura disclose the insulation displacement contact compliant pin of claim 20, wherein the pin barbs section comprises a second pin barb thereon (see top-left 13a in Fig. 1 of Matsumura).
With respect to claim 22, and in view of the obvious modification as noted above with respect to claim 20, the combined teachings of Smalley and Matsumura disclose the insulation displacement contact compliant pin of claim 20, wherein the pin barbs section comprises a pair of the first pin barbs on opposite sides of the pin barbs section (see Fig. 1 of Matsumura).
With respect to claim 23, and in view of the obvious modification as noted above with respect to claim 20, the combined teachings of Smalley and Matsumura disclose the insulation displacement contact compliant pin of claim 20, wherein the pin barbs section comprises one pair of second pin barbs thereon below the first pin barb (see bottom row of 13a in Fig. 1 of Matsumura).
With respect to claim 24, and in view of the obvious modification as noted above with respect to claim 20, the combined teachings of Smalley and Matsumura disclose the insulation displacement contact compliant pin of claim 22, wherein the pin barbs section comprises a pair of second pin barbs thereon below the pair of first pin barbs (see bottom row of 13a in Fig. 1 of Matsumura).
Response to Arguments
Applicant's arguments filed Oct. 14, 2020  have been fully considered but they are not persuasive. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/            Primary Examiner, Art Unit 2833